Citation Nr: 0401351	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:  Felix N. Batton, Sr., Agent


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army and Philippine Recognized Guerillas from 
September 1941 to November 1945.  He died in March 1987.  The 
appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for cause of the veteran's death.

The Board notes that in the rating decision on appeal, the RO 
also denied entitlement to accrued benefits and entitlement 
to non-service-connected death pension benefits.  In the 
appellant's notice of disagreement, she stated she disagreed 
with the decision as to dependency and indemnity compensation 
and withdrew her claims for accrued benefits and death 
pension.  Thus, the Board will not address these two claims 
in this decision.  The Board also notes that based on a 
letter dated in July 2002, it is unclear whether the 
appellant wants to pursue a separate claim for dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. §§ 1318.  This matter is referred to the RO for 
clarification.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died in March 1987.  The cause of death was 
listed as cardiovascular accident secondary to hypertension.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this case, the veteran's service medical records are 
unavailable.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
elaborated on the VA's responsibility to obtain a veteran's 
service medical records.  Specifically, the Federal Circuit 
stated that VA must make more than a single attempt to locate 
such records, and must inform the veteran of their absence, 
so that he may independently seek to obtain them.  Hayre, at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
The RO has made repeated attempts to locate the veteran's 
service medical records with negative results, and the RO 
informed the appellant of its inability to obtain the 
veteran's service medical records.  In responses dated in 
March and May 2002, the National Personnel Records Center 
(NPRC) indicated that no service medical records reports were 
on file at the NPRC.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In August 
2000 and January 2001, the RO asked the appellant to submit 
medical evidence or lay evidence showing that the conditions, 
which caused the veteran's death had their onset during his 
active military service or might be directly related to a 
disease, injury or event that occurred in service and to 
identify the health care providers, who had treated the 
veteran since his discharge from military service.  In 
response, she gave a history of the hardships that the 
veteran reportedly suffered during World War II but supplied 
no health care provider information.  The duty to assist is 
not a one-way street, and the claimant has not fulfilled her 
duty to cooperate in this matter.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In various informational letters, a January 
2001 VCAA letter and a September 2002 statement of the case 
(SOC), VA advised the appellant of what must be shown to 
establish entitlement to service connection for cause of the 
veteran's death, notified her of the new duty to assist 
provisions of the VCAA, what VA would do and had done, and 
what she should do, and gave her 60 days to provide any 
additional comments or supporting information.  Thus, in 
light of the appellant's failure to respond to the RO's 
January 2001 VCAA letter with any new information, the Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to her 
claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service 
personnel records, certificate of death, and lay statements, 
are adequate for determining whether the criteria for service 
connection for the cause of the veteran's death have been 
met.  

In this case, the appellant is not prejudiced by the Board's 
consideration of her claim as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing service connection for the cause of the veteran's 
death.  She has, by information letters, a rating decision, 
an SOC, been advised of the evidence considered in connection 
with her appeal.  Further, all of the available relevant 
evidence has been considered.  In this regard, the Board 
observes that the appellant has submitted additional lay 
statements and arguments.  Thus, the Board finds that there 
has been no prejudice to the appellant that would warrant 
further notification or development for the issues discussed 
in this decision.  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).



Analysis

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran died in March 1987.  The cause of death was 
listed as cardiovascular accident secondary to hypertension.  
At the time of the veteran's death, he was not service 
connected for any disability.  The appellant was married to 
the veteran at the time of his death.

There are no service medical records.  In a signed statement 
dated January 9, 1948, the veteran certified that he was 
willing to be honorably discharged from the military service 
without undergoing physical examination as required by 
regulation and that he understood that by so doing he was 
voluntarily waiving all service-connected disability benefits 
to which he might normally be entitled.  The record shows 
that the veteran never sought such benefits and, as a result, 
he was not service connected for any disability during his 
lifetime.  The appellant alleges that the veteran had been 
very sick during service and within one year following his 
discharge from service.  She has repeatedly given a history 
of the hardships that the veteran reportedly suffered during 
World War II.  But the appellant has not identified nor 
supplied any medical information in support of her claim.  
The Board has thoroughly reviewed the evidence of record.  
There is no evidence in the claims file to support the 
appellant's allegations that the veteran incurred a "chronic" 
disease within one year following separation from service, 
such as hypertension.  There is no competent evidence 
establishing that the cause of the veteran's death was due to 
the veteran's service.

The first showing of hypertension is the veteran's 
certificate of death in March 1987, which is more than 40 
years following the veteran's discharge from service.  No 
medical professional has attributed the post-service 
diagnosis of hypertension/cardiovascular disease to the 
veteran's service or that hypertension was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  Without any competent evidence of a 
nexus between the cause of the veteran's death and service, 
to include the applicable presumption period, the claim for 
service connection for cause of the veteran's death must be 
denied.

Although the appellant has asserted that the veteran incurred 
a disease in service, to include the one-year period 
following the veteran's discharge from service, which 
contributed to his death, she is a layperson and her opinion 
is not competent to provide the necessary nexus between the 
veteran's service and his death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



